DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19 and 22-27 have been cancelled.
Claims 1-18, 20-21 are pending and under examination. 

Claim Objections
Claims 2 and 15-16 are objected to because of the following informalities:  please spell the full name for each abbreviation in both the biomarkers (claim 2) and the disorders (claim 15/16).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 8-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13, 17-20, 23-24 and 31 of copending Application No. 16/758,009 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the later filed co-pending 16/758,009 application can be considered as a species, whereas the instant application a genus. In 16/758,009 the biomarker used for evaluate the efficacy of a treatment on organic acidemia disease is 13CO2/12CO2 before 13CO2/12CO2 a biomarker (see Title of the invention “ Isotopic Biomarkers of Organic Acidemia)(emphasis added).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for both FGF21 and GDF15, does not reasonably provide enablement for Gadd45b, Gstm3, Pdk4, Rragd, Slc7Al], Asns, Abcc4, Fasn, Hsd3b2 .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 


In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those skilled in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.

The instant invention directs to a method of determining efficacy of treatment for organic acidemia disease by using biomarkers. The nature of the invention is in medical field. The state of art involves in gene knock-out mice model (examples from spec), RT-PCR, ELISA immunoassay. The technique levels are above undergraduate. Most important, the verification of organic acidemia biomarkers needs solid experimentation. Applicants have produced gene knocked out “Mut” model as well as gene therapy and human patients studies on this matter. 
The two biomarkers, namely FGF21 and GDF15, have been verified with experiments and clinical studies.  However, applicants state in section 0144 as the followings:
[0144] Other biomarkers were also validated for differential expression, including Gadd45b (FIG. 6B), Gstm3 (FIG. 6C), Pdk4 (FIG. 6D), Rragd (FIG. 6E), Slc7A11 (FIG. 6F), Asns (FIG. 61) and Abcc4 (FIG. 6J), Fasn (FIG. 6K), and Hsd3b2 (FIG. 6L).  These genes and proteins play critical roles in intermediary 
metabolism but have not been identified as being associated with MMA.  Several of the dysregulated genes are targets of the AMP-activated kinase (AMPK), sirtuin 1 (SIRT1), PPAR-gamma coactivator alpha (PGC-1alpha), peroxisome proliferator-activated receptor alpha (PPARalpha), and sterol regulatory 
element-binding protein 1 (SREBP-1), pathways that have well studied roles in non-alcoholic fatty liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH).  Note, the “MMA” is methylmalonic acidemia. 

Claim 2 recites the above biomarkers Gadd45b, Gstm3, Pdk4, Rragd, Slc7A11, Asns and Abcc4 , Fasn, and Hsd3b2, but applicants do not consider the differential expression of these 

The instant invention is not merely using biomarkers for diagnosis. The claimed invention is for using the verified biomarker(s) for evaluating the efficacy of a potential treatment regime for organic acidemia diseases. Differential expression of protein files can be seen in pathological as well as normal population (e.g. gender, age, ethnicity..etc.). One ordinary skill in the field would not jump to the conclusion merely based on a protein profile since a lot of uncertainty (gender, age, ethnicity,..etc) might contribute the difference. As to the two FGF21 and GDF15 biomarkers, applicants have conducted more rigorous and concrete experiments to confirm the validity as useful biomarkers for the purported purpose. 

However, whether each biomarker can be readily used as a predictive tool to assess the success of treatment imposes a higher standard subjecting to many factors and variables, including reliability, validity, sensitivity, specificity, ascertainment bias, and interpretation of data using biomarkers (See Mayeux  J. American Soc. Experimental NeuroTherapeutics 2004 Vol. 1: 182-188; ; See Abstract, Table 1 and Table 2; page 185).  Kavanaugh et al. concern that “retrospective analysis that determine whether a biomarker “predicts” clinical response, while not uncommonly reported in the literature, are useful to generate hypotheses but not to prove utility.  We must select a biomarker in advance and then prospectively test the hypothesis under many clinical conditions. The true value of a new biomarker lies in its ability to shorten the time needed to determine whether an agent will likely be effective-that is, be truly predictive. Biomarkers that merely reflect contemporaneous clinical measures would be of limited value.” (Future Rheumatol. 2008 3: 303-305; See page 304, left column)(emphasis added). As has been pointed out by Tavel in the article “What are biomarkers” (Curr Opin HIV AIDS 2010 5: 463-466), “[m]ore recently, a large and well-publicized trial of the
combination of two cholesterol-lowering drugs, ezetimibe and simvastatin, highlighted the
risk of relying too much on biomarkers: although the combination treatment lowered
cholesterol levels more than simvastatin alone, it did not lead to any improvement
in atherosclerosis or overall mortality, calling into question a great deal previous research
that depended on the assumption that lowering cholesterol necessarily lowered morbidity
and mortality. In both these cases, as in many others, despite the best biological and
statistical evidence, biomarkers that were “validated” even in a series of previous trials were
found poor predictors of clinical outcomes.” (See page 4, middle portion)(emphasis added). 

Cholesterol is a well-known biomarker for cardiovascular disease. Targeting this molecule for treating cardiovascular disease has generated many studies in the field.  However, the anticipation is not always as expected. In another word, not every “biomarker” (in diagnosis) is suitable for use as a tool in evaluating treatment. 

Taken together, especially applicants’ own statement, more experiments need to be conducted for the commensurate with the scope of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martini (US 20180271795).

in vivo and the biomarkers are : a reduction in urinary methylcitrate; a reduction in plasma propionylcarnitine; a reduction in erythrocyte (blood sample) odd long-chain fatty acid levels; an increase in the urea:methylmalonic acid ratio (see section 1454; also 1456-1465).
With regard to claim 6, Martini also measuring the MCM polynucleotide level to determine the effectiveness of the gene delivery to tissues (See section 502, 560).

With regard to claim 7-8, the samples of testing can be from serum or plasma (see above).

With regard to claim 9-11, the polynucleotide encoding MCM (gene therapy) is directed to liver which is the main organ for methylmalonate or propionate metabolism. 

With regard to claim 14-16, the methylmalonic acidemia is a disorder of propionate/or cobalamin metabolism causing MUT deficiency (See section 1457 and 1465). Note, Martini uses MCM (see above) which is the same as MUT used by applicants, both are methylmalonyl-CoA mutase (emphasis added).

3.	Claim(s) 1, 12-16 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated Al-Dirbashi et al. (US 20160033522).

Al-Dirbashi et al. teach using methlycitrate (MCA) as a biomarker to monitor the efficacy of treatment or therapy to the organic acidemia (see section 074), e.g. including propionic acidemia (PA), a defect of cobolamin (Cbl) metabolism, and/or methylmalonic aciduria (MMA) or acidemia, such as that caused by methylmalonyl CoA mutase deficiency.  Other examples also include CbIA, CbIB, CbIC, CbID, CbIF, unclassified cobalamin defects, and/or transcobalamin deficiency (see section 050)(read on claims 12-16). 

4.	Claim(s) 1, 5, 7-8, 12-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Atkuri et al. (PNAS  2009 106: 3941-45).

Atkuri et al. teach using protein glutathione or carbonyl (from blood samples as well as plasma samples) as a biomarker to evaluate the treatment, i.e. antioxidant, to the patients of methylmalonic acidemia and propionic acidemia (See Abstract and Results Figure 1-3). As has been discussed above, the propionic acidemia is the deficiency of MUT (methylmalonyl-CoA mutase).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Dirbashi or Atkuri et al. in view of Perito et al. (Liver Transpl.  2014 20: doi:10.1002/lt.23765; Total 18 pages).

Claim 17 directs to a liver transplant treatment.  The liver transplant treatment is also an option for the organic acidemia patients, e.g. young children. 


Thus, it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have provided Martini and Atkuri et al. the evaluation tools of biomarkers in checking the success of the liver transplant as taught by Perito et al. for the children liver transplant cases.  The evidence has established by Martini and Atkuri et al. that certain biomarkers are useful to monitor and detect the normal function of liver, particular to the organic acidemia patients. Since liver transplant is one option as treatment to the organic acidemia, one ordinary skill in the art would have been motivated to use the available organic acidemia biomarkers to determine the efficacy of the liver transplant with reasonable expectation of success.   
						Conclusion

4.	Claims 18, 20-21 are allowed. 
5.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests using the instant FGF21 and/or GDF15 as biomarkers for evaluating the treatment of organic acidemia. Applicants have conducted animal and human studies and confirmed the above two biomarkers.  As to judicial exception under 35 USC 101, it is noted that the correlation of FGF21 and/or GDF15 with organic acidemia fall within the judicial exception.  However, under the Vanda memo, the treatment step (which is not mere “resting” because of comparison prior and after the treatment) incorporated into claims as an .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641